DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RUSSELL DURDEN,
                             Appellant,

                                    v.

                         DYCK-O'NEAL, INC.,
                             Appellee.

                              No. 4D18-3050

                          [October 10, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 14-000742
CAAXMX.

  Dane T. Stanish of Law Offices of Dane Stanish, P.A., Hollywood, for
appellant.

   David M. Snyder, Tampa, and Joshua D. Moore of Law Offices of Daniel
C. Consuegra, Tampa, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.